UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JASON BERRY,

                                   Petitioner,
        v.                                                                    9:18-CV-1077
                                                                              (TJM)
JAMIE LAMANNA1,

                                   Respondent.


APPEARANCES:                                                                  OF COUNSEL:

JASON BERRY
Petitioner pro se
15-A-1433
Elmira Correctional Facility
P.O. Box 500
Elmira, NY 14902

THOMAS J.McAVOY
United States Magistrate Judge

                                            DECISION and ORDER

I.      INTRODUCTION

        Petitioner Jason Berry filed this petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. Dkt. No. 1, Petition ("Pet.").2 On October 5, 2018, this Court directed

respondent to answer the petition. Dkt. No. 7.


        1
            On February 21, 2019, the Court received notification from petitioner that he was transferred to a different
facility. Dkt. No. 10. As the proper respondent for a habeas corpus action is the superintendent of the facility in
which the petitioner is incarcerated, the caption should be amended to name “Raymond Coveny” as respondent.
See Rule 2(a), Rules Governing Section 2254 Cases in the United States District Courts ("If the petitioner is currently
in custody under a state-court judgment, the petition must name as respondent the state officer who has custody.").
In light of this technical error, the Clerk is directed to terminate the named respondent and substitute the proper
superintendent.
        2
          Petitioner initially filed his petition in the Southern District of New York. On August 1, 2018, the action was
transferred to this Court. Dkt. No. 2. Because petitioner failed to properly commence the action, it was
administratively closed on September 10, 2018. Dkt. No. 4, Order dated September 10, 2018.
         On January 3, 2019, respondent filed a motion to dismiss for failure to state a claim.

Dkt. No. 8. The Court struck the motion from the record as being both improperly filed and

formatted, and it granted respondent another opportunity to file a proper answer. Dkt. No. 9.

Respondent opposed the petition. Dkt. No. 11, Answ er; Dkt. No. 12, Memorandum of Law in

Opposition of Petition; Dkt. No. 13, State Court Records (“SCR”). Petitioner did not f ile a

reply.

         For the reasons that follow, petitioner’s habeas petition is denied and dismissed.

II.      RELEVANT BACKGROUND

         Pursuant to a grand jury indictment, Petitioner was charged with five counts of drug

sale and possession in Ulster County in October 2014. SCR 31-33. On January 16, 2015,

petitioner appeared, represented by counsel, at a plea haring. Id. at 2-25. Petitioner pled

guilty to the second count, third degree criminal possession of a controlled substance, in

satisfaction of the entire indictment. Id. at 2-3.

         During the plea hearing, the court advised petitioner of the possible consequences for

sentencing given his potential persistent felony offender status. SCR at 5-6. Specifically, the

dialogue was as follows:

              THE COURT:         . . . You’re a multiple felony offender. That could
                                 qualify as persistent felony offender status. That
                                 would mean that you had two prior separate and
                                 distinct felony convictions of which you serve
                                 more than one year in state prison, or the
                                 equivalent of that in another state . . . That
                                 means that your maximum possible sentence
                                 would be 25 years to life in prison. Do you
                                 understand that?

              [PETITIONER]:      Yes, your Honor.



                                                 2
             THE COURT:          Any questions about that?

             [PETITIONER]:       No, sir.

Id. The court also outlined petitioner’s potential maximum exposure if he were not found to

be a violent felony offender, and instead was deemed a prior violent felon. Id. at 6-7.

       The petitioner was also informed of his constitutional right to appeal and, pursuant to

the advice of counsel, waived said right. SCR at 11-13. Petitioner then signed the waiver in

open court. Id. at 13-14; see also id. at 34-36 (copy of the signed waiver of appeal form).

       On March 27, 2015, petitioner appeared at a sentencing hearing. SCR at 21-25. At

that hearing, the court noted its receipt of a prior felony offender affidavit. Id. at 21; see also

id. at 62 (copy of the second felony offender affidavit). The court asked petitioner’s counsel if

petitioner “wish[ed] to deny or controvert any of the allegations in that Prior Felony

Information.” Id. Petitioner did not. Id. The court then clarified, asking if petitioner had “any

constitutional challenge, any other legal challenge or factual challenge to [the prior felony

offender affidavit]?” Id. at 21-22. Counsel again responded that petitioner did not. Id.

Lastly, the court asked petitioner if he was “admitting that on February 28 of 2005 in Bronx

County Supreme Court [he] w[as] convicted of criminal sale of a controlled substance in the

third degree.” Id. at 22. Petitioner agreed that he was admitting just that. Id. The court

concluded that, based on petitioner’s prior criminal record and plea, he would be sentenced

“to serve a determinate term which shall be eight years . . . [with] three years of post-release

supervision, restitution of $250[ and various court surcharges and fees.]” Id. at 23.

       Petitioner filed a counseled brief on direct appeal in the Appellate Division, Third

Department, asserting the single claim that his sentence was illegal because the sentencing



                                                 3
court failed to tell petitioner he had the right to (1) challenge the constitutionality of his prior

conviction and (2) request a hearing to adjudicate the issue if he were to make such a

challenge. SCR at 65-110. Respondent filed an opposition. Id. at 111-51.

        On July 27, 2017, the Third Department unanimously affirmed petitioner’s conviction.

People v. Berry, 152 A.D.3d 1080, 1080 (3rd Dep’t 2017). T he Third Department held that

petitioner’s contention that he “was improperly sentenced as a predicate felony offender

survive[] his appeal waiver[,] but was not preserved due to his failure to object at sentencing

despite the opportunity to do so.” Id. Moreover, disturbing the conviction for the interests of

justice was not implicated because petitioner (1) was advised of the possible consequences

of his persistent felony offender status during his plea; (2) received the second felony

offender information and, ultimately, “affirmed that [he] did not wish to controvert the

allegations in the information and did not have any constitutional or other challenge to the

conviction;” and (3) then admitted his guilt. Id. at 1081.

        Although petitioner was served with the Appellate Division’s order (SCR at 155),

petitioner never applied for leave to appeal to the New York State Court of Appeals (Pet. at

2; Answer at 1-2)3.

III.    PRESENT PETITION

        Petitioner contends that he is entitled to f ederal habeas relief because he was denied

a fair trial when there was an “improper allocution and adjudication of [petitioner] by the court

as a prior violent felony offender.” Pet. at 2; see also Id. at 17.




        3
            Citations to the petition and answer refer to the pagination generated by CM/ECF, the Court's electronic
filing system.

                                                         4
IV.     DISCUSSION

        Respondent argues that petitioner’s sole claim is unexhausted, procedurally defaulted,

and meritless. Dkt. No. 12 at 5-11. The Court agrees that, for the aforementioned reasons,

petitioner’s argument regarding his persistent felony offender status is procedurally deficient.

Therefore, petitioner’s claim is foreclosed from review and the petition is denied and

dismissed.4

        A.      Procedural Default Based Upon Failure to Exhaust

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) governs

petitions for individuals incarcerated for the commission of state crimes who are seeking

federal habeas corpus relief. 28 U.S.C. § 2254. The ADEPA provides that an application for

a writ of habeas corpus may not be granted until a petitioner has exhausted all remedies

available in state court unless "there is an absence of available State corrective process" or

"circumstances exist that render such process ineffective to protect the rights of the

applicant." 28 U.S.C. § 2254 (b)(1)(A), (B)(i), (ii). "The exhaustion requirement 'is principally

designed to protect the state courts' role in the enf orcement of federal law and prevent

disruption of state judicial proceedings[.]'" Jimenez v. Walker, 458 F.3d 130, 149 (2d Cir.

2006) (quoting Rose v. Lundy, 455 U.S. 509, 518 (1982)).

        To satisfy the exhaustion requirement, a petitioner must do so both procedurally and

substantively. Procedural exhaustion requires that a petitioner raise all claims in state court

prior to raising them in a federal habeas corpus petition. Substantive exhaustion requires

that a petitioner "fairly present" each claim for habeas relief in "each appropriate state court


        4
           Because the Court dismissed petitioner’s claim as procedurally defaulted, it need not also address the
merits of petitioner's claims.

                                                       5
(including a state supreme court with powers of discretionary review), thereby alerting that

court to the federal nature of the claim." Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citations

omitted); Fama v. Comm'r. of Corr. Servs., 235 F.3d 804, 808 (2d Cir. 2000). In other words,

a petitioner "must give the state courts one full opportunity to resolve any constitutional

issues by invoking one complete round of the State's established appellate review process."

O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). The petitioner must have used the proper

procedural vehicle so that the state court may pass on the merits of his or her claims. Dean

v. Smith, 753 F.2d 239, 241 (2d Cir. 1985); Barton v. Fillion, No. 9:03-CV-1377 (DNH/GJD),

2007 WL 3008167, at *5 (N.D.N.Y. Oct. 10, 2007). "[W]hen a ‘petitioner fail[s] to exhaust

state remedies and the court to which the petitioner would be required to present his claims

in order to meet the exhaustion requirement would now find the claims procedurally barred,’

the federal habeas court should consider the claim to be procedurally defaulted." Clark v.

Perez, 510 F.3d 382, 390 (2d Cir. 2008) (quoting Coleman v. Thompson, 510 U.S. 722, 735

n.1 (1991).

       Here, petitioner failed to raise his persistent felony offender status claim to the Court

of Appeals when he did not seek leave to appeal the Third Department’s decision. Pet. at 2,

Answer at 1-2. Thus, because the claims were not presented to the highest state court they

are now unexhausted. See Cano v. Walsh, 170 F. App’x 749, 750 (2d Cir. 2006) (“The claim

was not properly presented to the courts of New York because the petitioner never sought

leave to appeal to the New York Court of Appeals the decision of the Appellate Division[.]”)

(citing Morgan v. Bennett, 204 F.3d 360, 369 (2d Cir. 2000)); see also Pesina v. Johnson,

913 F.2d 53, 54 (2d Cir. 1990) ("Until [petitioner] presents his claim to the highest state court



                                                6
– whether or not it seems likely that he will be held to be procedurally barred – he has not

exhausted available state procedures.").

       Further, the claim is procedurally defaulted because petitioner can no longer raise it in

any state forum. “The time afforded by New York law for filing a leave application has

expired.” Cano, 170 F. App’x at 750 (citing New York Criminal Procedure Law §§

460.10(5)(a), 460.30(1) (fixing the time at 30 days from service of the order plus a one-year

grace period)). Further, petitioner already utilized the direct appeal to which he is entitled

and, because the claim was reviewable from the record, he cannot raise it in a motion to

vacate the judgment. See Grey v. Hoke, 933 F.2d 117, 120-21 (2d Cir. 1991) (explaining

that where "the one request for leave to appeal" was taken and additional collateral review

would be barred because the issues could have been raised on direct appeal, "petitioner no

longer has ‘remedies available’ in the . . . state courts . . . and . . . he had m et the statutory

exhaustion requirements . . .").

       Procedurally defaulted claims are not subject to habeas review unless a petitioner

shows cause for the default and actual resulting prejudice, or that the denial of habeas relief

would result in a fundamental miscarriage of justice, i.e., that he or she is actually innocent.

House v. Bell, 547 U.S. 518, 536-39 (2006); Schlup v. Delo, 513 U.S. 298, 327 (1995);

Jackson v. Conway, 763 F.3d 115, 133 (2d Cir. 2014); see Dunham v. Travis, 313 F.3d 724,

730 (2d Cir. 2002) ("'[A]ctual innocence' means factual innocence, not mere legal

insufficiency.") (quoting Bousley v. United States, 523 U.S. 614, 623 (1998)). To establish

cause, petitioner must show that some objective external factor impeded his ability to comply

with the relevant procedural rule. Maples v. Thomas, 565 U.S. 266, 280 (2012); Coleman,

501 U.S. at 753. If a petitioner fails to establish cause, a court need not decide whether he

                                                  7
suffered actual prejudice, because federal habeas relief is generally unavailable as to

procedurally defaulted claims unless both cause and prejudice are demonstrated. See

Murray v. Carrier, 477 U.S. 478, 496 (1986) (referring to the "cause-and-prejudice standard");

Stepney v. Lopes, 760 F.2d 40, 45 (2d Cir. 1985).

       Here, petitioner does not identify any cause for his default, and he does not argue that

he is actually innocent. Because cause was not established, no discussion of prejudice is

necessary.

       Thus, there is nothing that can save petitioner’s procedurally defaulted claim: habeas

relief is precluded.

       B.     Procedural Default Based Upon Independent and Adequate State Law
              Grounds

       Substantive review of a habeas claim is prohibited if the state court rested its decision

on "'a state-law ground that is independent of the federal question and adequate to support

the judgment.'" Walker v. Martin, 562 U.S. 307, 315 (2011) (quoting Beard v. Kindler, 558

U.S. 53, 55 (2009) (quoting Coleman v. Thompson, 501 U.S. 722, 729 (1991)). To qualify as

an "adequate" ground, the state rule must be "firmly established and regularly followed." Id.

at 316 (quotation marks and citation omitted); Downs v. Lape, 657 F.3d 97, 101 (2d Cir.

2011) (explaining that habeas review of a state court's application of its own rules is

deferential and is focused on whether the challenged ruling "falls within the state's usual

practice and is justified by legitimate state interests, not whether the state court ruling was

correct."). A rule can be firmly established and regularly followed "even if the appropriate

exercise of discretion may permit consideration of a federal claim in some cases but not

others." Kindler, 558 U.S. at 61.


                                                8
       New York law requires defendants to preserve challenges to a state court's legal

rulings by objecting at a time when the trial court may act to correct the error. CPL §

470.05(2) (providing that a question of law is presented when "a protest thereto was

registered, by the party claiming error, at the time of such ruling . . . or at any subsequent

time when the court had an opportunity of effectively changing the same."); People v.

Luperon, 85 N.Y.2d 71, 78 (1995) (the preservation rule requires, "at the very least, that any

matter which a party wishes the appellate court to decide have been brought to the attention

of the trial court at a time and in a way that gave the latter the opportunity to remedy the

problem and thereby avert reversible error."); People v. Gray, 86 N.Y.2d 10, 19 (1995) ("[I]n

order to preserve a claim of error in the admission of evidence or a charge to the jury, a

defendant must make his or her position known to the court.") (citing CPL § 470.05); see also

Downs, 657 F.3d at 103 ("The relevant part of the contemporaneous objection rule . . .

provides that . . . New York appellate courts will review only those errors of law that are

presented at a time and in a manner that reasonably prompted a judge to correct them . . .

."). "The chief purpose of demanding notice through [specific] objection or motion in a trial

court . . . is to bring the claim to the trial court's attention. A general motion fails at this task."

Gray, 86 N.Y.2d at 20. The Second Circuit has long held "that the contemporaneous

objection rule is a firmly established and regularly followed New York procedural rule . . .

[and] constitutes an independent and adeq uate state law ground for disposing of a claim . . .

." Downs, 657 F.3d at 104.

       Here, the Third Department rejected petitioner’s claim as unpreserved because

petitioner “fail[ed] to object at sentencing despite an opportunity to do so.” Berry, 152 A.D.3d

at 1080. This constitutes an independent and adequate state ground. Downs, 657 F.3d at

                                                   9
104; Richardson v. Greene, 497 F.3d 212, 219 (2d Cir. 2007) ("[A]pplication of the state's

preservation rule is adequate – i.e. firmly established and regularly followed."); Santana v.

Lee, No. 9:11-CV-0105 (NAM/TWD), 2015 WL 4207230, at *20 ("The New York preservation

rule has been determined to be an adequate and independent state law ground precluding

federal habeas review.").

        Accordingly, petitioner’s habeas petition is denied as procedurally barred.

        In "exceptional cases," the "exorbitant application of a generally sound rule renders

the state ground inadequate to stop consideration of a federal question." Lee v. Kemna, 534

U.S. 362, 376 (2002); see Cotto v. Herbert, 331 F.3d 217, 239 (2d Cir. 2003) (quoting Lee,

534 U.S. at 376). 5 But here, the Appellate Division's application of the preservation rule to

bar petitioner’s claim was consistent with the state's usual practice, and the record supports

the court's conclusion that the claims were not raised during his sentencing. SCR at 21-22.

        Therefore, petitioner’s cause of action is not appropriately classified as an exceptional

case.

        Because the Appellate Division explicitly invoked the preservation rule with respect to

petitioner’s challenge to his persistent felony offender status, federal habeas review is barred

unless he shows cause for the default and actual resulting prejudice, or that the denial of

habeas relief would result in a fundamental miscarriage of justice, i.e., that he or she is


         5
            In determining whether the application of an independent state rule was "exorbitant," the court should
consider: (1) whether the alleged procedural violation was actually relied upon by the trial court and whether perfect
compliance with the state rule would have changed the trial court's decision; (2) whether state case law required
compliance with the rule in the specific circumstances; and (3) whether petitioner had "substantially complied" with
the rule given the "realities of trial," and whether demanding perfect compliance with the rule would serve a legitimate
governmental interest. Garvey v. Duncan, 485 F.3d 709, 714 (2d Cir. 2007) (quoting Cotto, 331 F.3d at 240). The
Cotto factors are not all determinative, but are a guide to evaluate the state's interest in a particular rule in the
circumstances of a particular case. Id. at 714. The Court has considered these factors in concluding that the
procedural bar was not exorbitant in this case.

                                                          10
actually innocent. House, 547 U.S. at 536-39; Schlup v. Delo, 513 U.S. at 327. As

previously stated, petitioner has not asserted that cause for the default exists or that he is

actually innocent.

        Accordingly, petitioner's claim with regard to his persistent felony offender status is

procedurally barred and habeas relief is precluded.

V.      CONCLUSION

        WHEREFORE, it is hereby

        ORDERED that the Clerk is respectfully directed to terminate the named respondent

and substitute the proper superintendent; and it is f urther

        ORDERED that the petition (Dkt. No. 1) is DENIED AND DISMISSED IN ITS

ENTIRETY; and it is further

        ORDERED that no Certificate of Appealability ("COA") shall issue because petitioner

failed to make a "substantial showing of the denial of a constitutional right" as 28 U.S.C. §

2253(c)(2) requires;6 and it is further

        ORDERED that any further request for a Certificate of Appealability must be

addressed to the Court of Appeals (Fed. R. App. P. 22(b)); and it is further

        ORDERED that the Clerk serve a copy of this Decision and Order on the parties in

accordance with the Local Rules.

        IT IS SO ORDERED.

Dated: April 15, 2019


        6
           Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); see Richardson v. Greene, 497 F.3d 212, 217 (2d Cir.
2007) (holding that if the court denies a habeas petition on procedural grounds, "the certificate of appealability must
show that jurists of reason would find debatable two issues: (1) that the district court was correct in its procedural
ruling, and (2) that the applicant has established a valid constitutional violation" (emphasis in original)).

                                                         11
